Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on November 20, 2020.

Restrictions/Elections.
Applicant’s election without traverse of Group II (Claims 7-12) in the reply filed on November 20, 2020 is acknowledged.

Status of Claims
Claims 1-17 are currently pending and are the subject of this office action.
Claims 1-6 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 20, 2020.
Claims 12-17 are presently under examination.

Priority
The present application is a CIP of PCT/IB2018/000176 filed on 02/14/2018, and claims priority to provisional application No. 62/458,715 filed on 02/14/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scaioli et. al. (BioMed Research International (2015) pages 1-8, cited by Applicant).

For claims 7 and 9-11, Scaioli teaches the administration of 2 g of pure EPA-FFA (ALFA, which according to the specification [0026] is 99% pure) per day to subjects suffering from ulcerative colitis (UC) for 8 weeks (56 days) (see page 2 under Materials and methods).

The prior art is silent regarding “modulating the initial microbiota of the mucosal tissue”.  However: “modulating the initial microbiota of the mucosal tissue” will inevitably flow from the teachings of Scaioli, since the same compound (pure EPA-FFA) is being administered to the same subjects (patients suffering from UC) with the same dose 
In other words, even though the prior art is silent regarding “modulating the initial microbiota of the mucosal tissue”, by practicing the method of Scaioli: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for 8 weeks (56 days)", one will also be “modulating the initial microbiota of the mucosal tissue”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("modulating the initial microbiota of the mucosal tissue”) of the method disclosed by Scaioli (“the administration of 2 g of pure EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for 8 weeks (56 days)").
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

The prior art is silent regarding the statements of claim 8: “wherein levels of fecal Precotellaceae and Porphyromonadaceae families are increased and the level of mucolytic Bacteroides spp is decreased”.
the administration of 2 g of pure EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for 8 weeks (56 days)".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “increased levels of fecal Precotellaceae and Porphyromonadaceae families and decreased level of mucolytic Bacteroides spp” the result of the process anticipated by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for 8 weeks (56 days)", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scaioli et. al. (BioMed Research International (2015) pages 1-8, cited by Applicant).

Scaioli teaches all the limitations of claim 12 (see 102(a)(1) rejection above), except for the administration for a period of about 90 days.  However, Scaioli teaches the administration of pure EPA-FFA for a period of 56 days.

The determination of known effective amounts of known active agents for a determined length of time to be administered in order to determine some pharmacokinetic data is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, length of administration in a composition in order to achieve a beneficial effect. As Scaioli et al. teach that a length of administration of EPA-FFA to patients 
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)(“[D]iscovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).

All this will result in the practice of claim 12 with a reasonable expectation of success. 








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scaioli et. al. (P581, Journal of Crohn’s and Colitis 11, suppl. 1, S376 (February 1, 2017), cited by Applicant).

For claims 7 and 9-11, Scaioli teaches the treatment of ulcerative colitis (UC) comprising the administration of 2 g (500 mg sustained release capsules, 2 bid.) of highly purified EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for a period of 6 month period (see under Methods)

The prior art is silent regarding “modulating the initial microbiota of the mucosal tissue”.  However: “modulating the initial microbiota of the mucosal tissue” will inevitably flow from the teachings of Scaioli, since the same compound (pure EPA-FFA) is being 
In other words, even though the prior art is silent regarding “modulating the initial microbiota of the mucosal tissue”, by practicing the method of Scaioli: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for 6 months", one will also be “modulating the initial microbiota of the mucosal tissue”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("modulating the initial microbiota of the mucosal tissue”) of the method disclosed by Scaioli (“the administration of 2 g of pure EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for 6 months").
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

wherein levels of fecal Precotellaceae and Porphyromonadaceae families are increased and the level of mucolytic Bacteroides spp is decreased”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for 6 months".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “increased levels of fecal Precotellaceae and Porphyromonadaceae families and decreased level of mucolytic Bacteroides spp” appears to be the result of the process anticipated by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for 6 months", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scaioli et. al. (P581, Journal of Crohn’s and Colitis 11, suppl. 1, S376 (February 1, 2017), cited by Applicant).

Scaioli teaches all the limitations of claim 12 (see 102(a)(1) rejection above), except for the administration for a period of about 90 days.  However, Scaioli teaches the administration of pure EPA-FFA for a period of 6 months (180 days).

The determination of known effective amounts of known active agents for a determined length of time to be administered in order to determine some 
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).

All this will result in the practice of claim 12 with a reasonable expectation of success. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prossomariti et. al. (United European Gastroenterology Journal (2016) 4:A240, cited by Applicant).

For claims 7 and 9-12, Prossomariti teaches a method of preventing of colitis associated with colorectal cancer comprising the administration of 2 g of EPA-FFA (ALFA, which according to the specification [0026] is 99% pure)  per day to subjects suffering from ulcerative colitis (UC) for a period of 90 days (see under Aims and Methods)

The prior art is silent regarding “modulating the initial microbiota of the mucosal tissue”.  However: “modulating the initial microbiota of the mucosal tissue” will inevitably flow from the teachings of Prossomariti, since the same compound (pure EPA-FFA) is being administered to the same subjects (patients suffering from UC) with the same dose regimen (2 grams a day for 90 days). In other words, products of identical 
In other words, even though the prior art is silent regarding “modulating the initial microbiota of the mucosal tissue”, by practicing the method of Prossomariti: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for 90 days", one will also be “modulating the initial microbiota of the mucosal tissue”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("modulating the initial microbiota of the mucosal tissue”) of the method disclosed by Prossomariti (“the administration of 2 g of pure EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for 90 days").
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

The prior art is silent regarding the statements of claim 8: “wherein levels of fecal Precotellaceae and Porphyromonadaceae families are increased and the level of mucolytic Bacteroides spp is decreased”.
the administration of 2 g of pure EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for 90 days".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “increased levels of fecal Precotellaceae and Porphyromonadaceae families and decreased level of mucolytic Bacteroides spp” the result of the process anticipated by the prior art: “the administration of 2 g of pure EPA-FFA per day to subjects suffering from ulcerative colitis (UC) for 90 days", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.



















Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10-14 and 18 of copending Application No. 16/535,536 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method of administering a composition comprising EPA-FFA having a purity of at least 95% to individuals suffering from UC.
“modulating the initial microbiota of the mucosal tissue” or “reducing fecal calprotectin levels” will inevitably flow from the teachings of both applications, since the same compound (pure EPA-FFA) is being administered to the same subjects (patients suffering from UC) with the same dose regimen.  In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  



  
Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 22, 2021.